Title: From John Adams to William Vernon Jr., 12 May 1778
From: Adams, John
To: Vernon, William Jr.


     
     Passy, 12 May 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:96–97. Replying to Vernon’s letter of 10 April (above), Adams commended Vernon for his decision to reside at Bordeaux, a rich commercial center. JA referred him to John Bondfield for advice about which commercial house he should choose for his training and noted that the activities of Vernon’s father in the patriot cause were an excellent recommendation to whatever firm was selected.
     This letter is the first entry in Lb/JA/5 (Microfilms, Reel No. 93). In a green binding and probably one of two purchased on 9 May, it contains copies of Adams’ personal correspondence with non-family members between 12 May 1778 and 8 Nov. 1779. As were his others for the period, this Letterbook was extensively consulted and copied from as Adams prepared his Autobiography.
    